U%h@@~l(

EDDIE A. NUNNELLEY.JR l 1 IN THE 59th DISTRICT COURT
~Applicant ‘
VS. OF GRAYSON COUNTY, TEXAS

(/.`/J

STATE OF TEXAS ' CauSe No 49592-A
Respondent /» £ 11.07 Application

C/`./J

OBJECTIONS TO»COURT'S FINDINGS OF FACT AND GONCLUSIONS GF LAW

Comes Now. EDDIE A. NUNNELLEY,JR.. Applicant in the action that is an APPLIGATION
FOR WRIT OF HABEAS CORPUS. The State has filed its answer/response. The trial court
has filed its Findings of Fact and Conclusions of Law. This is Applicant‘s OBJECTION
thereto.

l. The working premise for this Application is that Applicant has reason to believe
the District Court‘s Judicial Power for this case arises from the ADMIRAETY JURISDI-
CHON. ~ _ _

A. If the trial court heard the underlying case in Admiralty Jurisdiction and App-
licant has no notice thereof, and was then unable to challenge the jurisdiction as

a defense before trial, then his Guilty Plea was involuntary.

B. If indeed the jurisdiction of the district court was admiralty, then there must
be a commercial contract, agreement, or hypothecation extant which binds Applicant to
that jurisdiction. If no binding agent exists then the admiralty jurisdiction DOES
NOT apply to the subiect matter or to the person. The judgementfwould then be VOID.
C5 Since Applicant finds no authority or existing evidence that supports his pre-
mise, he sent a single Discovery Document to the State (Grayson DA) in the form of
REQUEST FOR ADMISSION BY AGREEMENT [Hereafter RFAA].

D. ApplicaNT asserts the state' s failure to respond to the RFAA is itself the
state' s admission, agreement,a and ratification to his points as stipulated and evi-
dence supporting grounds for relief.

+ NOTE l: Where the district court' s jurisdiction is presumed to be admiralty and
admiralty sits within commercial law, then the commercial law (UCC/’EX.
BUS &COM CD. ) and procedure apply and have been used by Applicant.

* NOTE 2: Where no specific precedent addresses issues directly - the law quoted
applies by analogy.

Il. Court Errors in its P`INDINGS OF FACT.
A. , Applicant OBJECTS to the court' s Finding of Fact at number 7 because the court

mistated the most essential part within that fact.
1. lt is true that Applicant did not allege facts that relate to the court he
was found guilty in was an "Admiralty Court". The NAME of the court was not at

lSSU€¢

HE@EBW@ m

rage 1 _ ` ' CQUTGF camth APPEALS
‘ APR 09 28?§/

 

2. Applicant never alleged the court of conviction was an "Admiralty Court" per
se. However, Appliannt implied the 59th District Court is hearing Penal Actions'
under the judicial power of the Admiralty JURISDICTION. There is a difference.

3. BARRONiS DISTIONARY OF LEGAL TERMS, 3rd Ed§tion States:

ADMIRAETY AND MARITIME JURISDICTION. "Jurisdiction over all actions related
to events occurring at sea, including transactions relating to commerce and
'navigation. ..-' »

ADMIRALTY COURTS. "Tribunals that hear cases involving maritime law..."

4. The Federal District Courts are so-called whether they exercise civil or crim-

 

inal power in Common Law, equity, Admiralty or Maritime jurisdiction.

5. Could it be that the 59th District Court is a"court' or 'tribunal"inferior
_to the federal courts that exercises admiralty jurisdiction in penal actions? Judge
Nall does not say, yet he DOES NOT DENY that the district court he presides over
exercises admiralty jurisdiction in penal actions.

III. Court errors in its CONCLUSIONS OF LAW.

A. Applicant objects to the Conclusion of Law in paragraph 6, where the judge
admits the case wass tried in a state district court "which has jurisdiction over
felony criminal cases." 1

l. ~ Applicant never challenged the NAME of the court itself (district) but the
NAME of the jurisdiction (admiralty) exercised by that court. '

2. The court does not state the NAME of its jurisdiction,_nor does it deny that
admiralty jurisdiction was exercised in the underlymng*case; `

3. A Penal Action IS NOT a 'criminal action' per se. BARRON's DICTIONARY OF LEGAL "

TERMS 3rd Ed. says: PENAL ACTION. "Ac1v11 suit brought for the recovery of a
statutory penalty imposed as a punishment for an offense
against the public

4. “fhe only constitutional judicial power allowing civil suits to impose criminal
type penalties on a defendant is the admiralty. 4 j ' '

5. Since the state district court may exercise any of the 4 jurisdictions named
in either constitution (state/Fedj the court’s failure to address the NAME of the
subject jurisdiction, but instead compelling attention to the name of the court
[While knowing the name of the district court is unimportant to this'issue] is

the intentional and deceptive use of semantics employed in order to misdirect the
higher courts from learning the true issues.

B; Applicant objects to the Conclusions of Law in paragraph.lZ where it stated
the RFAA "is not a valid douument,V and "has no legal effect upon the proceedings".
l. In the State's Response to 11407 Application for Writ of HAbeas Corpus, it

\
Page 2

DlD NOT CHALLENGE Applicant's RFAA which further VALIDATES that document as the
state's admission, agreement, and ratification of the points which support the
grounds for relief. \ n _
2. ln the state's response, the Grayson County District Attorney DID NOT state the
NAME of the district court' s jurisdiction, nor did she deny that the 59th District d
Court exercised Admiralty Jurisdiction in the underlying case.' `

3. lf the underlying casE were strictly a` criminal' case,.then Applicant asserts
that perhaps it could be said that the RFAA is not a valid document or has no legal
effect. However since Penal Actions are "civil" (see Sec.lll Para.3 above) and the
habeas corpus is a civil action, then Applicant asserts the court has the descretion
to accept his RFAA in accord with TX. R. CV. PRC. RULE 198.

4. _ Since the RFAA is Applicant' s only evidence of the district court' s wrongfully
applied jurisdiction of admiralty, the court could have accepted the RFAA and Appli-
cant's grounds as agreed by the parties per'TX.R§CV.PRC. 263.

5. Where the trial court may doubt that the evidence proves the grounds by a pre-
ponderance as stated, the judge erred by not holding a hearing to determine same
because Applicant‘s pleadings and the state's suspicious failure to respond to the
RFAA put the court on notice of a fundamental error that has not been examined.

C. Applicant objects to Conclusions of Law at paragraph 13 where it stated the
State "1s not bound in any manner by the filing" of Applicant' s RFAA, "or by the
state' s failure to respond..

'1. Applicant never stated the state was bound by the 'filing' of the RFAA, but

by the circumstances surrounding the tacit acceptance by the state.

2. The state made the original plea agreement with Applicant which induced his
guilty plea. lhis was an unwritten or IMPLIED AGREEMENI that was valid until Appl-
icant began to suspect the errors stated in the grounds for relaEF.

3. The RFAA was written as a Counter-Offer or CONDITIONAL ACCEPTANCE to the
original plea agreement, and stipulated essentiaBLy that iE the state failed to/
prove its prospective claim that the District Court did not exercise AdmiralEy Jur-
isdiction over the underlying case, then the failure was the state's ADMISSION by_
4operation of law. Conditional Acceptance is one which will subject the drawee or acc-
eptor to the payment of money on a contingency. @HIT.BILLS 234. Iffhe do recieve it
he must observe its terms. 1 CAMPb 425. The form of acceptance may be express or imp-
lied. 4 EAST 91. These authorities apply via the premise that admiralty is a juri-
Sdiction of commerce, otherwise they apply by analogy.

Page 3

4. The state is the authority to determine whether the trial court's actions of
trying the underlying case in admiralty jurisdiction was unlawful, aND THE`DA is
now estopped from raising any factual matters it failed to raise before the 11. 07
Appli¢ation was filed. Lsse INTERNATIONAL TELEPHONE AND TELEGRAPH CORP. VS. UNITED
TELEPHONE CORP., 550 FZd 287].

5. Fhe Handbook Of Common Law Pleading by Benjamin J. Shipman at pg.14 suggests:
`"lhe term implied contracts is also applied to premises implied or created by Elaw_
without any agreement in fact between the parties... The premises in these cases is

merely a fiction of law...'Ihe obligation is not contractual but quasi contractual."
CLARK, CONT. 752-754; WOODS V.`AYERS, 39 Mich. 345.

6. Although the common law supports the RFAA as a quasi contract between Appli-
cant and the state, the evidence requested via the RFAA is exculpatory and MUST BE
DlsclosED BRADY v. MARYLAND, 83 S. ct. 119'4(1963). "

7. The intent of the Grayson DA was to AGREE by failure to respond because the
prosecution has a duty to disclose exculpatory rvidence. NIELSON V. STATE, 836 S W.
2d 245(TX. APP. -Texarkana 1992).

8. Prior to trial Applicant was denied by omission of the chance to discover the
exculpatory evidence held by the state. The RFAA activated the Doctrine of lnquiry
Notice that would put a reasonably prudent person on a DUTY OF INQUIRY. WOODWARD
v. 0Rle,'237 S.w.zd 286,289(1'1>_